Citation Nr: 0121126	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  His DD 214 reflects that he was awarded the Combat 
Medic Badge and the Purple Heart and that he received a leg 
wound in North Korea.  The veteran's service medical records 
(SMRs) are not available, apparently having been destroyed in 
a fire in 1973, but records from the Office of the Surgeon 
General reflect that he was treated for a penetrating missile 
injury of a leg.  

This matter comes before the Board of Veteran's Appeals 
(Board) from Department of Veterans Affairs (VA) Regional 
Offices in (RO) in Columbia, South Carolina and Winston-
Salem, North Carolina.  The case was subsequently transferred 
to the RO in Buffalo, New York.  

The veteran was notified in October 1984 of a rating action 
that month which denied service connection for a nervous 
condition but no appeal was taken.  However, the claim now on 
appeal is service connection for PTSD which is a separate 
claim that, under these circumstances (i.e., no prior denial 
of service connection for PTSD), is not subject to the 
requirement of submitting new and material evidence to 
reopen.  "See Ephraim v. Brown, 82 F3d. 399, 401 (Fed. Cir. 
1996) (newly diagnosed PTSD, whether or not related to a 
previously diagnosed mental disorder, cannot be the same 
claim)."  Samuels v. West, 11 Vet. App. 433, 436 (1998).  


REMAND

In pertinent part, a July 1997 rating action granted service 
connection for a shrapnel wound of the right leg but it was 
assigned a noncompensable disability evaluation, as to which 
the veteran filed a Notice of Disagreement (NOD) in August 
1997.  Then, a March 1998 rating action confirmed and 
continued that noncompensable rating but also granted service 
connection for a shell fragment wound of the right great toe, 
and a 10 percent rating was assigned for that disability.  

Since the appellant filed a timely NOD as to the 
noncompensable rating assigned for residuals of a shrapnel 
wound of the right leg, the Board's jurisdiction has been 
triggered.  When a claim has been placed in appellate status 
by the filing of an NOD, the Board must remand the claim to 
the RO for preparation of a statement of the case (SOC) as to 
that claim.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) and Archbold, 9 Vet. App. 124, 130 (1996); Manlincon 
v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 
(2000).  

Accordingly, the appeal as to this issue will be returned to 
the Board following the issuance of the SOC only if the 
appeal is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.  (An appeal consists of a timely filed NOD 
in writing and, after an SOC has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).)  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In the March 1998 rating action the RO conceded, in light of 
the veteran's being awarded the Purple Heart, that he had 
experienced stressful events in service.  However, the July 
1997 and March 1998 rating actions held, in substance, that 
there was no clear diagnosis of PTSD, as required by the 
version of 38 C.F.R. § 3.304(f) then in effect.  However, 
38 C.F.R. § 3.304(f) was amended in 1999, retroactive to 
March 7, 1997.  The amended 38 C.F.R. § 3.304(f) no longer 
requires evidence of a "clear diagnosis" of PTSD but only 
requires "medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [and] a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  Generally see 
Murray v. Prinicipi, No. 99-172 (U.S. Vet. App. June 5, 
20001) (dissenting opinion of Judge Steinberg in a per curiam 
Order).  

During the veteran's June 2001 Travel Board hearing before 
the undersigned the veteran testified that in approximately 
1962, he underwent psychiatric hospitalization at the VA 
facility in Syracuse.  Those records have not been associated 
with the claims folder.  The veteran related that in the 
latter part of the 1960's, he was hospitalized at the 
Cortland Hospital.  An attempt should be made to obtain those 
records.  

Although a recent VA psychiatric examination did not find 
that the veteran suffered from PTSD, a VA hospitalization in 
February 1997 included the diagnosis of PTSD, Korean War 
related.  The rationale for this diagnosis was not explained.  
However, because of conflicting opinions as to the diagnosis, 
further evaluation is necessary.   

In view of the foregoing the case is remanded for the 
following: 

1.  The RO should contact the veteran and 
request him to provide names, addresses, 
and approximate dates of treatment for 
all health care providers who have 
treated him for psychiatric purposes 
prior to, during, and after military 
service, to include any and all treatment 
for PTSD since his discharge from 
service, to include VA and non-VA 
providers.  Of particular interest are VA 
hospitalization records from the 1960's 
and hospitalization records from the 
Cortland Hospital dated in the later 
1960's.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file copies of treatment records 
identified by the veteran and not 
previously associated with the claims 
folder.  Notice of any records not 
obtained should be provided to the 
veteran in accordance with the 
requirements of PL 106-475 and VBA Fast 
Letter (00-87).  

2.  The RO should issue an SOC as to the 
issue of entitlement to a compensable 
rating for residuals of a shrapnel wound 
of the right leg.  This SOC must be 
accompanied by VA Form 9, Appeal to the 
Board, which is a Substantive Appeal that 
must be properly executed and returned to 
the RO in a timely manner in order to 
perfect the appeal.  Thereafter, if an 
appeal is perfected as to this matter, 
the case should be returned to the Board 
for appellate review.  The veteran must 
(and hereby is) apprised of the necessity 
of filing a timely substantive appeal in 
order to perfect the appeal and have this 
claim reviewed by the Board.  Absent the 
filing of a substantive appeal the Board 
will be without jurisdiction to 
adjudicate the matter.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he now has PTSD which is of 
service origin.  As to the claim for 
service connection for PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor, or 
combination of stressors, found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished, if necessary.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided a 
supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


